Citation Nr: 1040517	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  08-34 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder, to include as secondary to service-connected diabetes 
mellitus.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a skin disorder of the 
feet (characterized as boils and rashes).

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Amy M. Smith


INTRODUCTION

The Veteran served on active duty from September 1966 to May 
1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs Regional Office 
(RO) rating actions issued in 
November 2006, February 2007, and May 2008.

In statements submitted in January 2009, the Veteran raised the 
issue of a heart condition.  Parenthetically, the Board notes 
that VA treatment reports of record reflect a diagnosis of 
ischemic heart disease.  Since this issue has not been 
adjudicated, it is referred to the RO for appropriate 
consideration.

With respect to the Veteran's claim concerning his feet, the 
record reflects an April 2007 notice of disagreement with the 
RO's November 2006 denial of service connection for boils and 
rashes on the feet.  A statement of the case was issued in 
September 2008, and in October 2008 the Veteran submitted a 
timely substantive appeal concerning this issue, as well as the 
issues of service connection for a left shoulder disorder, a low 
back disorder, and an acquired psychiatric disorder.  Thus, while 
the RO has not certified the issue of service connection for a 
skin disorder of the feet, it is nevertheless ripe for appellate 
review by the Board.


The issues of service connection for a left shoulder disorder, a 
low back disorder, an acquired psychiatric disorder, and 
hypertension are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a current chronic skin disorder of the 
feet associated with his active military duty.

CONCLUSION OF LAW

Service connection for a skin disorder of the feet is not 
warranted.  §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-121 (2004).  

The foregoing notice requirements were satisfied by a July 2006 
letter.  In addition, following the letter, the September 2008 
statement of the case was issued, which gave the Veteran an 
additional 60 days to submit more evidence.  The Veteran was 
informed of the law and regulations governing the assignment of 
disability ratings and effective dates in a March 2006 letter.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally, the Board finds that the duty to assist provisions 
of the VCAA have been met in this case.  All relevant treatment 
records adequately identified by the Veteran have been obtained 
and associated with the claims file.  Neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  

In this regard, the Board notes that the Veteran has reported 
treatment at the VA facility in New Orleans, Louisiana, the 
records of which are not currently contained in the claims file.  
Nevertheless, the Board finds that there is no prejudice to the 
Veteran in proceeding with adjudication of the claim despite the 
absence of these records in the claims file.  Specifically, other 
VA treatment reports developed throughout the course of this 
appeal, and which are dated as recently as May 2008, are entirely 
silent for complaints or treatment of a skin condition of the 
feet; and the Veteran as not asserted that the New Orleans 
records would reveal otherwise.  In fact, while the Veteran has 
reported that he suffered from boils and rashes on his feet 
during service in Vietnam, he has never asserted that he 
currently has these or any other skin condition on his feet.

It is also observed, however, that the Veteran receives Social 
Security Administration (SSA)benefits, and that no records from 
the SSA are currently contained in the claims file.  
Nevertheless, the Board finds that the SSA records are not 
necessary to a decision on the claim before the VA.  As mentioned 
above, the record currently contains ample evidence reflecting 
the current status of the Veteran's feet.  Furthermore, he has 
not asserted that SSA records are necessary to the adjudication 
of this appeal.  Thus, the Board finds that remand to obtain any 
SSA records pertaining to the Veteran's claimed disorder would 
constitute a waste of judicial and administrative resources, and 
that an informed and complete decision may be reached without the 
delay inherent in obtaining these records.  

The Board also acknowledges that the Veteran has not been 
accorded a VA examination pertinent to the claim on appeal.  
However, as already been discussed, while the Veteran has 
reported a skin condition of his feet during service, neither the 
objective medical nor lay evidence of record demonstrates a 
current skin condition of the feet.  Thus, a remand to accord the 
Veteran an opportunity to undergo a VA examination is not 
necessary.  VA's duty to assist is not invoked where "no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim."  Charles v. Principi, 16 Vet. 
App. 370 (2002) & 38 U.S.C.A. § 5103A(a)(2).  See also & McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a [V]eteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Rules And Regulations

Generally, service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line of 
duty, or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. § 1110.  Service connection may be 
established by demonstrating that the disability was first 
manifested during service and has continued since service to the 
present time or by showing that a disability which pre-existed 
service was aggravated during service.  Service connection may be 
granted for any disease diagnosed after discharge from service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303.

A threshold requirement for the grant of service connection for 
any disability is that the disability claimed must be shown to be 
present.  38 U.S.C.A. § 1110.  The United States Court of Appeals 
for Veterans Claims has interpreted the requirement of current 
disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury to 
cases where such incidents have resulted in 
a disability.  See 38 U.S.C. § 1110.  In 
the absence of proof of a present 
disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet); Espiritu v. Derwinski, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations going to 
the probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).

Analysis

The service treatment records are silent for complaints or 
findings of a skin condition of the feet, with the May 1969 
separation examination showing that the Veteran denied ever 
having had foot trouble or any skin diseases, and revealing 
normal clinical evaluation of the feet and skin.  

The report of a December 2006 VA diabetes mellitus examination 
reflects no abnormalities of the skin.  Although peripheral 
neuropathy of the lower extremities was noted, this condition 
(for which the Veteran is presently service-connected) was found 
to be secondary to his service-connected diabetes mellitus. 

Subsequent treatment reports, dated in March and April 2007, show 
that the Veteran reported a history of trench foot in Vietnam.  
These records also show that he denied any current lesions on his 
feet.  Significantly, dermatological evaluation of the feet 
revealed no callous or ulceration.  Similar findings are 
reflected in an October 2007 treatment report.

The evidentiary records do not show a skin disorder of the feet 
during service or at present.  In this regard, the Board notes 
that while the Veteran is competent to report experiencing a skin 
condition of his feet during service, the absence of any 
pertinent complaints or findings in the service treatment 
records, together with the Veteran's express denial of any foot 
or skin problems upon service discharge, undermines the 
credibility of his and other lay assertions that he had a skin 
condition of his feet during service.  In any event, the evidence 
does not reflect a currently diagnosed skin disorder of the feet, 
and while the Veteran is competent to describe his observations 
of his feet, he does not possess the medical knowledge or 
training to diagnose a skin disorder of his feet.  Given the lack 
of competent diagnostic evidence showing that the Veteran has a 
current skin disorder of the feet, the claim for such disorder 
must be denied.  Brammer, 3 Vet. App. 223, 225 (1992).  

ORDER

Service connection for a skin disorder of the feet is denied.


REMAND

A preliminary review of the record discloses a need for further 
development prior to final appellate review.

Regarding the claim concerning hypertension, the record reflects 
that in a May 2008 rating decision, the RO denied the Veteran's 
claim for service connection for this disorder.  In an October 
2008 statement, the Veteran expressed disagreement with this 
determination.  The RO continued its denial of service connection 
for hypertension in a March 2009 rating decision.  

To date, no statement of the case has been issued for the claim 
for service connection for hypertension.  This should be 
accomplished on remand.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  The Board notes that this issue will be returned to the 
Board after issuance of the statement of the case only if 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. 
App. at 130.

The Veteran is seeking service connection for a left shoulder 
disorder that he contends he incurred while serving in Vietnam.  
He has not asserted any specific injury to the left shoulder; 
rather, he contends that he developed left shoulder symptoms over 
time in the course of his work as an equipment engineer in 
service.  See T-3.  The Veteran has denied seeking treatment for 
his left shoulder during service; and consistent with this, the 
service treatment records are silent for any complaints or 
findings of any left shoulder condition.  See T-4.  Nevertheless, 
the Veteran is competent to report in-service injury and 
symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a 
lay person is competent to report symptoms based on personal 
observation when no special knowledge or training is required).  
Additionally, he has not given the Board reason to doubt the 
credibility of his assertions with respect to his left shoulder.  
See Buchanan v. Nicholson, 7 Vet. App. 498, 511 (1998), aff'd per 
curium, 78 F. 3d 604 (Fed. Cir. 1996) (lack of contemporaneous 
medical evidence does not necessarily render lay evidence not 
credible).

VA treatment reports developed during the course of this appeal 
reflect findings of a major rotator cuff tear and degenerative 
arthritis of the left shoulder.  They also reflect multiple left 
shoulder surgeries, dating back to at least the mid-1990's, which 
appear to have been performed at both VA and non-VA facilities, 
the records of which have not been associated with the claims 
file.  
Specifically, in a May 2005 statement, the Veteran reported 
pertinent treatment by a private physician, Dr. J. Karas.  
Additionally, during his July 2010 hearing, he testified that he 
underwent left shoulder surgeries in 1994 and 1995 at two private 
hospitals, St. Jude Hospital and East Jefferson.  See T-6,7.  He 
also reported a subsequent left shoulder surgery by a private 
physician in New Orleans.  See T-7.  Indeed, a November 2006 VA 
treatment report reflects preparation for a left shoulder 
surgery, which appears to have been scheduled at a private 
facility; and a subsequent April 2008 report reflects that the 
Veteran had recently undergone left shoulder surgery at a private 
facility, Garden Park Medical Center.  To date, no attempt to 
obtain records of the foregoing private treatment has been made.  
This should be done.  

Additionally, in view of the Veteran's credible reports of left 
shoulder symptoms during service, and evidence reflecting a 
current left shoulder disorder, the Board finds that he should be 
accorded an opportunity to undergo a pertinent VA examination in 
order to determine the nature, extent, and etiology of any 
currently-diagnosed left shoulder disorder, to include 
consideration of the Veteran's more recent assertions that his 
left shoulder is aggravated by his service-connected diabetes 
mellitus.  See T-9,10.  In this regard, the Board notes that the 
Veteran has asserted that his diabetes has prevented proper 
healing from his most recent left shoulder surgery.  See id.

The Veteran is also seeking service connection for a back 
disorder, which he contends he developed as a result of jumping 
25 feet off of a piece of machine equipment during a mortar 
attack at his base in Vietnam.  The service treatment records are 
absent for any complaints or findings regarding the Veteran's 
back, and he has provided conflicting accounts as to in-service 
treatment for his back.  For example, a January 2009 statement 
submitted by a fellow service-member on behalf of the Veteran 
indicates that the Veteran had made "several trips to a medic at 
the air base in regards to this incident."  However, at his July 
2010 hearing, the Veteran (after initially denying reporting to 
sick call for his back), testified that he had reported a back 
problem on one occasion, but did not pursue treatment during 
service.  

Nevertheless, it appears that there are outstanding pertinent 
private and VA treatment records that may provide further insight 
into the history of the Veteran's current back ailments, which 
include anterolisthesis, spondylolisthesis, and degeneration.  
Specifically, in his May 2005 claim, the Veteran reported private 
treatment by Drs. J. Karas and V. Palmisano.  The record does not 
reflect that the RO has made an attempt to obtain these private 
treatment records.  On remand, the RO should attempt to obtain 
the records of the foregoing private treatment.

As to the Veteran's claim for service connection for an acquired 
psychiatric disorder, he contends that he developed a psychiatric 
disorder, specifically, PTSD, as a result of experiences while 
serving in Vietnam.  The record reflects that the Veteran served 
in Vietnam with the 103rd Engineer Company as an equipment 
maintenance specialist.  VA treatment records reveal diagnoses of 
PTSD and depression.

The Veteran has identified numerous stressors, with the primary 
ones consisting of a mortar attack and an incident in which he 
encountered small arms fire while transporting equipment.  See 
May 2005 statement, see also T-30, 31.  

The record includes a February 2007 formal finding of a lack of 
information required to corroborate the Veteran's stressors; 
however, during his July 2010 hearing, the Veteran provided 
additional information with regard to the mortar attack, which 
would support further verification efforts.  Specifically, he 
reported that the incident occurred in May 1968 while he was 
stationed at the 90th replacement center located near Long Binh 
or Bien Hoa.  

Nevertheless, the Board notes that VA very recently amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  Specifically, 
the final rule amended 38 C.F.R. § 3.304(f), by redesignating 
current paragraph (f)(3) and (f)(4) and (f)(5), respectively, and 
by adding a new paragraph (f)(3) that reads as follows:

If a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist or a psychiatrist or 
psychologist with who VA has contracted; confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the Veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the Veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
Veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.  

38 C.F.R. § 3.304(f) as amended 75 Fed. Reg. 39843 (July 13, 
2010).

While effective on July 13, 2010, this final rule applies to an 
application for service connection for PTSD that was appealed to 
the Board before July 12, 2010, but has not been decided by the 
Board as of that date.

Based on the above referenced changes made to 38 C.F.R. 
§ 3.304(f) and the Veteran's claimed in-service stressors, the 
Board finds that the Veteran should be accorded an opportunity to 
undergo a VA psychiatric examination.

Additionally, it appears that there are outstanding pertinent VA 
treatment records.  Specifically, in a January 2009 statement, 
the Veteran reported mental health treatment at the St. John VA 
Outpatient Clinic in Reserve, Louisiana.  Presently, no records 
of treatment at this facility are included in the claims file.  
This should be accomplished.

With respect to all of the claims on appeal, the Board notes that 
a May 2007 VA treatment report indicates that the Veteran is in 
receipt of disability benefits from the Social Security 
Administration (SSA), although it is unclear for what disability.  
It does not appear that the RO has made an attempt to obtain the 
medical records that provided the basis for this determination.  
See Woods v. Gober, 14 Vet. App. 214, 222 (2000).  This should be 
done.

Lastly, the Veteran has reported current treatment at the VA 
facility in New Orleans, Louisiana.  See T-13.  Indeed, an April 
2008 treatment report, presumably from the VAMC in Biloxi, 
Mississippi, indicates that the Veteran's care was being 
coordinated between that facility and the VAMC "or" one of the 
CBOC's in New Orleans.  Presently, the claims file contains no 
records of treatment from any VA facility in New Orleans.  On 
remand, this should be accomplished, in addition to obtaining 
updated records from the Biloxi VAMC.

Accordingly, the case is REMANDED for the following action:

1.	Obtain from the SSA the records pertinent 
to the Veteran's claim for SSA disability 
benefits as well as the medical records 
relied upon concerning that claim.  If it 
is determined that these records do not 
exist, or that further efforts to obtain 
these records would be futile, formal 
documentation of such should be associated 
with the claims file.

2.	With any necessary assistance from the 
Veteran, records of the following VA 
treatment should be obtained:

a)	Mental health treatment at the St. 
John VA Outpatient Clinic in Reserve, 
Louisiana.

b)	All treatment at the VAMC or any 
Community Based Outpatient Clinic (CBOC) 
in New Orleans, Louisiana.

c)	All treatment at the VAMC in Biloxi, 
Mississippi since May 2008, or the 
facilities for which it is parent.

3.	After obtaining release forms from the 
Veteran and any other required 
information, records of all private post-
service back and left shoulder treatment 
received by the Veteran should be obtained 
and associated with the claims file.  The 
Board is particularly interested in the 
reported treatment by Dr. J. Karas (for 
the left shoulder and back), Dr. V. 
Palmisano (for the back), and at St. 
Jude Hospital, East Jefferson 
Hospital, and Garden Park Medical 
Center (for the left shoulder).  All 
attempts to obtain these records, and any 
negative response, should be fully 
documented in the claims file.  

4.	Scheduled the Veteran for a VA psychiatric 
examination which is sufficiently broad to 
accurately determine the current nature, 
extent, and etiology of any chronic 
acquired psychiatric disability.  The 
claims file should be made available to 
the examiner in conjunction with the 
examination, and the examination report 
should specifically state that such a 
review was conducted.  All indicated tests 
and studies should be accomplished and the 
findings then reported in detail.

The examiner is asked to offer an opinion 
as to whether any claimed in-service 
stressor(s) are adequate to support a 
diagnosis of PTSD and whether the 
Veteran's symptoms are related to the 
claimed stressor(s).  The specific 
stressor(s) supporting such a diagnosis 
should be identified. 

Additionally, if an acquired psychiatric 
disorder other than PTSD is diagnosed, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(i.e., a 50 percent probability or 
greater) that any chronic acquired 
psychiatric disability had its onset 
during active service or is otherwise 
etiologically related to active service.

A complete rationale should be provided 
for all opinions expressed.  If the 
physician determines that a medically-
sound conclusion cannot be reached, it is 
requested that an explanation as to why 
such a conclusion is not possible be 
included.

5.	Schedule the Veteran for an appropriate VA 
examination for purposes of determining the 
etiology of any currently-shown left shoulder 
disorder.  The claims file should be made 
available to the examiner in conjunction with the 
examination, and the examination report should 
specifically state that such a review was 
conducted.  All indicated tests and studies 
should be accomplished and the findings then 
reported in detail.

In addition, the examiner should offer an opinion 
as to whether it is at least as likely as not 
(i.e., a 50 percent probability or greater) that 
any diagnosed left shoulder disorder had its 
onset during active service or is otherwise 
etiologically related to active service, 
including the Veteran's assertion that his left 
shoulder was injured over time as a result of his 
approximately 3 years of work in service as a 
machine engineer.

If, and only if, the examiner determines that 
any diagnosed left shoulder disorder is not 
related to service, the examiner should advance 
an opinion as to whether it is at least as likely 
as not that the Veteran's left shoulder disorder 
is aggravated by his service-connected diabetes 
mellitus.  (In this regard, to be aggravated is 
to undergo an increase in severity that is 
proximately due to or the result of diabetes 
mellitus) 

A complete rationale should be provided 
for all opinions expressed.  If the 
physician determines that a medically-
sound conclusion cannot be reached, it is 
requested that an explanation as to why 
such a conclusion is not possible be 
included.

6.	After the development requested above has 
been completed, the RO should readjudicate 
the claims for service connection for an 
acquired psychiatric disorder, a left 
shoulder disorder, and a low back 
disorder.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond before 
the case is returned to the Board for its 
consideration.

7.	After completing any necessary 
development, provide a statement of the 
case to the Veteran regarding the issue of 
service connection for hypertension.  The 
Veteran should be informed of the period 
of time within which he must file a 
substantive appeal to perfect his appeal 
to the Board concerning this issue.  If a 
timely substantive appeal is not filed, 
the claim should not be certified to the 
Board.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


